DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 16 in the reply filed on May 3, 2022 is acknowledged.  The traversal is on the ground(s) that the graphene-coated powder material is a technical special feature that overcomes Wang et al. US 2017/0288229 A1 (hereafter “Wang”).  Applicant argues the following concerning Wang:
Wang does not disclose the annealing step as required by the claimed inventions, and therefore cannot result in a graphene-coated powder material with specific structures and properties. The heat treatment disclosed in Wang is for facilitating the reaction among elemental sulfur, polyacrylonitrile (PAN), and electrically conductive carbonaceous material, and does not map to the annealing step of the claimed inventions.
This is not found persuasive because contrary to Applicant’s assertions, Wang discloses sulfur particles that are coated with PAN and with the electrically conductive carbonaceous material ([0044] – [0045]; Fig. 2).  Furthermore, the Examiner notes that the claims do not require that graphene is coated onto the surface of the powder material or otherwise directly coated.  Under the broadest reasonable interpretation, the presence of graphene exterior to the sulfur powder material meets the limitation of “graphene-coated”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There remains a lack of a special technical feature between the groups as explained below, and thus no unity of invention.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.




Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. WO 2016/095743 A1 (with Wang acting as the official translation thereof, note within the same patent family as CN104538606A, of record)
Regarding claims 1, 2, 5, 6, 7, 8, 14, 15; Wang is directed to a method of making sulfur based cathode composite materials for lithium ion batteries (Abstract, [0002]). In an embodiment, Wang discloses that the method comprises: dissolving sulfur [powder material] and polyacrylonitrile (PAN) [polymeric co-coating agent, meeting claims 5 & 6] into a first solvent to form a first solution [under the broadest reasonable interpretation and in light of the requirement of a solubility of the polymeric co-coating agent being soluble in the first organic solvent, a dispersion] (Fig. 1; [0015] – [0019]); dissolving into the first solution a carbonaceous material to mix with the dissolved PAN and dissolved elemental sulfur [providing first organic solvent dispersion with carbonaceous material, powder material and polymeric co-coating agent]; transferring the first solution with the electrically conductive carbonaceous material into a second solvent by mixing and agitating the first solution with the second solvent, so as to precipitate the PAN with the sulfur and carbonaceous material ([0032] – [0034]); and heating [annealing] the precipitate in vacuum or protective atmosphere of an inert gas/nitrogen [inert atmospheres] to obtain a carbon-sulfur based cathode composite material ([0018], [0023],[0040]).  The carbonaceous material may be e.g. graphene ( [0021]) and the PAN may be insoluble in the second solvent ([0032]). The first solvent may be e.g. N-methylpyrrolidone or dimethylsulfoxide ([0020]).  The second solvent may be e.g. ethanol, methanol or diethyl ether [organic second solvent] ([0033]). In an embodiment, Wang discloses that the sulfur is from sublimed sulfur [sulfur powder] and that PAN uniformly coats the surface of elemental sulfur ([0044] – [0045]).
Wang does not expressly teach that the graphene is in the form of a powder material. Wang also does not expressly teach an embodiment of the method that results in a graphene-coated powder material.
However, Wang does disclose that the electrically conductive carbonaceous material can be in the shape of powder or particles ([0021]), and can remain as solid powder or particles from the first environment to the second environment ([0029]). Furthermore, Wang does disclose an embodiment of the their method where after performing the acts of the method results in the polyacrylonitrile composite containing carbon nanotubes exterior to particles of elemental sulfur, thus being a carbon nanotube coating of the elemental sulfur ([0044] –[0045]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that Wang encompasses embodiments of their method where graphene is provided as a powder and where the method would result in a graphene-coated sulfur particle or otherwise have modified the method of Wang to use graphene powder and result in a graphene-coated powder material because Wang teaches that the carbonaceous material, which can include graphene, can be in the form of a powder and that graphene would be a suitable substitute for carbon nanotubes that would result in a graphene-coated particle with a reasonable expectation of success. 
Regarding claims 9 and 10, Wang discloses that the electrically conductive carbonaceous material powder can be sonicated to disperse into a small amount of the first solvent ([0027] – [0028]); that PAN and elemental sulfur are dissolved together to form a first solution (Fig. 1; [0019]); that the electrically conductive carbonaceous material dispersion may be mixed with the first solution ([0028]); that the first solution is rapidly transferred [injected] into the second solution and subsequently sedimented to produce a precipitate ([0032] – [0033], [0044]); and then filtering and drying the precipitate ([0044]). Wang also discloses that during transfer, sufficient stirring or agitation can be used on the solution containing PAN and elemental sulfur to aid with transfer of the PAN and sulfur to the second solvent ([0033]), suggesting that agitation and stirring would be known actions for dissolving the PAN and sulfur in the first solvent.
Wang does not expressly teach that the disclosed steps of introducing  materials into the solvents occur in the same order as recited in the claims. 
However, the individual steps of adding material to the solvents are known and are taught to be interchangeable.  Absent a showing of unexpected results, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claims 12 – 13, Wang discloses that the electrically conductive carbonaceous material [graphene] may be less than or equal to 10% of the total mass of the PAN and the elemental sulfur ([0026]). In an embodiment, Wang discloses that 2 g of PAN, 10 g of sulfur and electrically conductive carbonaceous material in the amount of 5% mass of the PAN and sulfur is provided [15%wt  PAN ] ([0044]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1, 2, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15 above, and further in view of Ivanovici et al. US 2011/0292570A1 (hereafter “Ivanovici”)
Regarding claims 3 and 4, Wang does not expressly teach that the lithium ion battery cathode material is on or more of the recited compounds or ternary materials.
Ivanovici is directed to processes for coating nanoparticles with graphene, particularly for lithium ion applications (Abstract). The nanoparticle to be coated is regarded as the core of the coated nanoparticle ([0002]).  Ivanovici discloses that the cores may be metals compounds or semimetal compounds such as NiO, LiFePO4, LiCoO2, LiMn0.5 , and mixtures thereof. [where combinations of the aforementioned compounds may be considered a ternary material] ([0028] – [0029]). The disclosed materials are known cathode-active or anode-active materials ([0027] – [0028]) that benefit from a coating of graphene. The coating of graphene aids in buffering great changes in volume during charge/discharge cycles of batteries formed using the aforementioned cathode/anode materials as well as excellent electrical conductivity ([0006], [0013]), mirroring the benefits of electrically conductive carbon disclosed in Wang.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wang by substituting the sulfur particles with NiO, LiFePO4, LiCoO2, LiMn0.5 or nickel containing/lithium-rich ternary materials because Ivanovici teaches that such materials are known electroactive materials that benefit from being coated with graphene as described above, similar to the benefits disclosed in Wang. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1, 2, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15 above, and further in view of Daigle et al. US 2018/0006299 A1 (hereafter “Daigle”).
Regarding claim 11, Wang discloses that during heat treatment, the precipitate may be heated to a temperature equal to or above 250°C( e.g. 300°C to 450°C) from 1 to 10 hours [overlapping with X and Y hours, where X and Y are greater than 2] ([0040]).  With regards to the total amount of X and Y hours, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.  
Wang does not expressly teach the rate of ramping, a hold time and a further ramping rate towards a maximum temperature.
Daigle is directed to a process for the preparation of carbon-coated particles, where the particles include an electrochemically active material, particularly particles with a graphene-like coating (Abstract). Daigle discloses forming onto the surface of a particle a layer of PAN ([0039] – [0040], [0043]); and then, after drying, thermally treating the coated particles to carbonize the PAN in inert gas ([0041] – [0042], [0058]).  The thermal treatment comprises gradually ramping  the temperature from ambient temperature to a first plateau of at least 200°C at a rate of 3 – 10°C per minute, holding the temperature at the first plateau for e.g. 1 hour [X= 1], and then raising the temperature gradually to a temperature of at least 500°C [e.g. ramp rate of 5°C/min]. The ramp profile of temperature and the gas used are optimized to achieve a high electronic conductivity ([0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Wang by gradually raising temperature and using an intermediate temperature within the claimed parameters as a matter of routine experimentation in order to optimize the electronic conductivity given by the heated PAN as directed by Daigle.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1, 2, 5, 6, 7, 8, 9, 10, 12, 13, 14, 15 above, and further in view of either or both Ding et al. “Preparation of nano-structured LiFePO4/graphene composites by co-precipitation method”. Electrochemistry Communications 12 (2010) (of record, hereafter “Ding”) and Su et al. “A novel LiFePO4/ graphene/carbon composite as a performance-improved cathode material for lithium-ion batteries.” Electrochimica Acta 64 (2012) (of record, hereafter “Su”).
Regarding claim 16, Wang does not expressly teach the manner by which the graphene powder is prepared.
Ding discloses that graphene may be formed by oxidizing natural graphite powder to obtain graphite oxide (GO), reducing the GO [redox process] to graphene, and then filtering, washing and drying the graphene (page 10 “2.1 Preparation of materials”).
Similarly, Su discloses preparing graphene nanosheets [collectively powder] may be synthesized by forming GO from natural graphite; suspending the GO  in suspension, chemically reducing [redox process] the GO into graphene nanosheets in suspension, and then filtering, washing and drying the graphene nanosheets (page 191 “2.1 Materials preparation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used graphene powder that was prepared from a redox process because both Ding and Su indicate that such a process was a conventional, well-established and predictable process for preparing graphene powders, and one of ordinary skill in the art would have been able to utilize such graphene with a reasonable expectation of success in the method of Wang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Morrison et al. US 5,558,954

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717